 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Christopher Ryan Busby

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:15-cr-353-GMN-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   CHRISTOPHER RYAN BUSBY,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Elham Roohani, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi Ojeda, Assistant Federal Public Defender, counsel for Christopher Ryan Busby, that
21   the Revocation Hearing currently scheduled on April 23, 2019 at 10:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than seven (7) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Government counsel and pretrial are unavailable on the currently scheduled
25   revocation hearing date.
26          2.      The defendant is in custody and agrees with the need for the continuance.
 1        3.     The parties agree to the continuance.
 2        This is the first request for a continuance of the revocation hearing.
 3        DATED this 19th day of April, 2019.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7      /s/ Heidi A. Ojeda                             /s/ Elham Roohani
     By_____________________________                By_____________________________
 8   HEIDI A. OJEDA                                 ELHAM ROOHANI
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:15-cr-353-GMN-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     CHRISTOPHER RYAN BUSBY,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Tuesday, April 23, 2019 at 10:00 a.m., be vacated and continued to Thursday, May 2,

12   2019, at the hour of 11:30 a.m. in Courtroom 7D before Chief Judge Gloria M. Navarro.

13                     22 day of April, 2019.
            DATED this ___

14
15
                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
